DETAILED ACTION

Drawings
The drawings are objected to because the invention, with regard to the median strip and roadway, is not adequately illustrated.  The examiner requires perspective drawings illustrating the deck in the undeployed and deployed configuration with respect to a roadway.  This may be done in either one or two figures.  Note that corresponding descriptions in the specification are also necessary.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The abstract of the disclosure is objected to because it is a run-on type sentence and because “[d]isclosed is” (line 1) should be deleted because it is redundant to the purpose of the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Examples of indefiniteness from claim 1 include, but are not necessarily limited to: “which constitutes” (line 3) is narrative; “installed” (line 4), since it is unclear if the claim requires the deck to be installed; “each section” (line 4) lacks proper antecedent basis; “is rotated” (line 9) is a process type recitation improperly placed within a product claim; “normal times” (line 13) is relative and indefinite; “does not operate” (line 14) is awkward and indefinite; “when a vehicle collides” (line 14) is indefinite because it is unclear if this is or is not a required action.  Additionally, there is a lack of structure with regard to the preamble recitations of “shock-reducing” front block, since the body of the claim only recites this part having “a structure” with no recitations directed to enabling this shock-reducing recitation.  
Claims 2-9 are rejected because of their dependency on claim 1; however, these claims also have extensive issues of indefinite language. 

Allowable Subject Matter
It appears that claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  This provisional allowance is based upon the revised claims including all presently claimed structure with limitations such as the shock-reducing structure being positively pointed out and distinctly claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 5,586,355 teaches a hydraulic cylinder actuated rotational deck.  The other references teach emergency vehicle return apparatuses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671